      Case 3:19-cr-00225-S Document 71 Filed 01/21/21               Page 1 of 3 PageID 371



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §                    CASE NO. 3:19-CR-00225
                                                  §
 ANDREW SCHERR                                    §

                  UNOPPOSED MOTION TO CONTINUE SENTENCING

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, Andrew Scherr, by and through his counsel of record,

Alexandra Hunt, and respectfully submits this Unopposed Motion to Continue Sentencing and in

support thereof would show the Court as follows:

                                               I.
                                      Relevant Background

         As set forth in the Defendant’s previous Motion to Continue Sentencing [ECF No. 69],

prior to the Court’s November 9, 2020 Order granting the Defendant’s request for appointed

counsel, the undersigned served only in the limited capacity of providing local co-counsel

assistance to the Defendant’s former lead counsel, Mr. Peter Ginsberg. As such, the undersigned

has been working diligently to get up to speed on the substantial body of facts underlying this case,

so as to be able to adequately prepare for sentencing. As the undersigned’s preparation has

continued, however, it has become apparent that despite the diligent nature of these efforts,

additional preparation time is nonetheless needed.

                                               II.
                                         Requested Relief

         Accordingly, the Defendant respectfully requests a sixty (60) day continuance of the

sentencing hearing and related deadlines in this matter. A continuance of the requested length



Unopposed Motion to Continue Sentencing
Page 1 of 3
   Case 3:19-cr-00225-S Document 71 Filed 01/21/21                   Page 2 of 3 PageID 372



would be sufficient to allow for proper and adequate preparation for sentencing, yet would not be

so long as to cause a substantial delay in these proceedings. Further, the requested continuance is

not sought for purposes of delay, but rather so that justice may be served.

       WHEREFORE, PREMISES CONSIDERED, for each of the reasons set forth above, the

Defendant respectfully requests that the instant motion be, in all things, granted, and that the Court

enter an Order continuing the sentencing hearing and related deadlines in this matter by a period

of sixty (60) days.


                                               Respectfully submitted,

                                                /s/ Alexandra Hunt            K
                                               ALEXANDRA HUNT
                                               Texas Bar No. 24095711
                                               2515 McKinney Avenue
                                               Chateau Plaza, Suite 940
                                               Dallas, Texas 75201
                                               214.720.4040 telephone
                                               214.237.0905 facsimile
                                               dhagood@sorrelshagood.com
                                               ahunt@sorrelshagood.com

                                               COUNSEL FOR DEFENDANT SCHERR




Unopposed Motion to Continue Sentencing
Page 2 of 3
   Case 3:19-cr-00225-S Document 71 Filed 01/21/21                Page 3 of 3 PageID 373



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on January 21, 2021, I conferred with counsel for the Government,

AUSA Caitlin Cottingham, regarding the foregoing motion and that she is unopposed to the same.

                                              /s/ Alexandra Hunt            K
                                             ALEXANDRA HUNT


                                CERTIFICATE OF SERVICE

       I hereby certify that on this, the 21st day of January, 2021, a true and correct copy of the

foregoing document was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas via the electronic case filing system, which provides for service to all

counsel of record.

                                              /s/ Alexandra Hunt            K
                                             ALEXANDRA HUNT




Unopposed Motion to Continue Sentencing
Page 3 of 3
